Citation Nr: 1761002	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  13-21 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for geographic tongue.

2.  Entitlement to service connection for a jaw condition.

3.  Entitlement to an initial rating in excess of 10 percent for cervical spine strain.

4.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar spine strain.

5.  Entitlement to an initial rating in excess of 10 percent of right knee patellofemoral syndrome.

6.  Entitlement to an initial rating in excess of 10 percent for right ankle strain, status-post surgical repair.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1990 to December 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Following issuance of the statement of the case for the matters on appeal, additional evidence was associated with the record.  The additional evidence is not relevant to the issues decided herein.  Accordingly, a remand for issuance of a supplemental statement of the case as to those issues is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37 (2017).  The Agency of Original Jurisdiction (AOJ) will have an opportunity to review the additional evidence in relation to the issues remanded herein following completion of the actions described in the Remand section below.

The issues of entitlement to an initial rating in excess of 10 percent for cervical spine strain; entitlement to an initial rating in excess of 10 percent for thoracolumbar spine strain; entitlement to an initial rating in excess of 10 percent of right knee patellofemoral syndrome; and entitlement to an initial rating in excess of 10 percent for right ankle strain, status-post surgical repair, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The probative evidence of record reflects that the Veteran had a diagnosis of geographic tongue in close temporal proximity to the claim, and that the geographic tongue had its onset during his active service.

2.  The competent evidence of record does not reflect a current diagnosis of a jaw condition for which service connection may be granted.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for geographic tongue have been met.  38 U.S.C. §§ 1110, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for entitlement to service connection for a jaw condition have not been met.  38 U.S.C. §§ 1110, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for geographic tongue.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

As to the issue of entitlement to service connection for a jaw condition, VA's duty to notify was satisfied by a letter dated in July 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a dental examination in August 2010.  Here, the examiner who conducted that examination considered the Veteran's reported symptomatology and medical history and addressed whether the Veteran has a diagnosable jaw condition.  The examination was thorough, and the examiner provided the information necessary to render a full decision on the issue of entitlement to service connection for a jaw condition.  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to service connection for a jaw condition, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Service Connection - Legal Criteria

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of section 1110 as requiring the existence of a current disability for VA compensation purposes cannot be considered arbitrary); see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service Connection for Geographic Tongue

The Veteran's claim for entitlement to service connection for geographic tongue was received in July 2010.  See VA Form 21-526c, Pre-Discharge Compensation Claim, received in July 2010.  The service treatment records show that in June 2010, approximately one month prior to receipt of the Veteran's claim, the Veteran presented with complaints of sores on the tongue.  Clinical examination revealed multiple aphthous ulcers.  In July 2010, less than two weeks prior to receipt of the Veteran's claim, the Veteran underwent medical assessment for separation from active service.  The report for that medical assessment includes the notation of "geo tongue + gums".

The Board finds the June 2010 service treatment note and the July 2010 report of medical assessment for separation from active service to be probative evidence that the Veteran had a diagnosis of geographic tongue during his active service.  In addition, although the record, to include the August 2010 examination report, shows no diagnosis of geographic tongue at any time since the Veteran's claim was received, the Board finds the June 2010 note and July 2010 report of medical assessment to be probative evidence of a current diagnosis of geographic tongue, given their close temporal proximity to the claim.  See McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.

In view of the foregoing, the Board concludes that the probative evidence of record reflects that the Veteran had a diagnosis of geographic tongue in close temporal proximity to the claim, and that the geographic tongue had its onset during his active service.  As such, the preponderance of the evidence supports the claim, and entitlement to service connection for geographic tongue must be granted.  38 U.S.C. § 5107(b); see also 38 C.F.R. § 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Jaw Condition

The Veteran contends that he has a jaw condition that is related to his active service.  Specifically, he contends that he has jaw pain that has persisted since his active duty service, and that his jaw aches and pops upon use.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2013.

The service treatment records show that the Veteran reported on a July 2010 report of medical history for separation from active service that the right side of his jaw locked sometimes.  The July 2010 report of medical assessment for separation from active service notes "lock jaw".  The August 2010 examiner examined the Veteran and noted his described symptoms of his jaw "locking out" and feeling as though his jaw was tilted at times with left side down and the right side up.  On examination, the Veteran's teeth, mandible, and maxilla were within normal limits.  Examination of the ramus and palates revealed no abnormal findings.  The examiner also conducted an examination of the temporomandibular articulation.  A panoramic x-ray was within normal limits.  Based on the Veteran's reported symptomatology, the examination, and the x-ray, the examiner concluded that, for the Veteran's claimed jaw condition, there was no diagnosis because there is no pathology to render a diagnosis.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran had a diagnosable jaw condition for which service connection may granted at any time during or in proximity to the appeal period.   Although, the record shows that the Veteran has reported subjective symptoms of jaw pain, jaw locking, and feeling as though his jaw is tilted at times, there is no competent evidence of record showing that he has been diagnosed with a jaw condition at any time during or in proximity to the appeal period.

The Board recognizes the Veteran's complaints of jaw pain, jaw locking, and feeling as though his jaw is tilted at times.  He is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Board finds no reason to question his credibility as to those complaints.  However, the Board notes that symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The Board further notes that the Veteran has not been shown to possess the medical knowledge and expertise necessary to diagnose a jaw condition.  Therefore, his statements as to his symptoms are not considered competent evidence that he has a diagnosable jaw condition for which service connection may be granted.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See Degmetich, 104 F.3d at 1332; Brammer, 3 Vet. App. at 225.  Although the Board recognizes the Veteran's description of his symptoms and his sincere belief in his claim, the competent evidence of record does not show that the Veteran had a diagnosable jaw condition at any point during or in proximity to the appeal period.  In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a current diagnosed jaw condition during or in proximity to the appeal period.  Without evidence of a current jaw condition, the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for geographic tongue is granted.

Entitlement to service connection for a jaw condition is denied.


REMAND

The Board finds that the remaining issues on appeal must be remanded for further development before a decision may be made on the merits.

The Veteran was most recently provided an examination as to his service-connected cervical spine disability in August 2010.  In his substantive appeal, the Veteran indicated that the disability has worsened in terms of pain and limitation in range of motion.  See VA Form 9 received in May 2013.  In light of the Veteran's assertions, a new VA examination is required so that the current severity of the Veteran's service-connected cervical spine disability may be determined.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination). 

The Veteran was most recently provided examinations as to the thoracolumbar spine disability in August 2015 and as to the service-connected right knee and right ankle disabilities in May 2016.  The reports for those examinations include range-of-motion measurements for the Veteran's thoracolumbar spine, right knee, and right ankle.  They also reflect that the Veteran showed evidence of pain with weight-bearing on the right knee and right ankle, but not with weight-bearing on the thoracolumbar spine.  However, the examiners who conducted those examinations did not specify whether the range-of-motion measurements were taken on active motion or on passive motion, weight-bearing or nonweight-bearing.  In addition, the examiners did not indicate that they were unable to conduct active, passive, weight-bearing, and nonweight-bearing range-of-motion testing, or that such testing was not necessary or not possible.  Therefore, the examination reports do not make clear the extent to which pain affects the Veteran's passive and active motion for the thoracolumbar spine, right knee, and right ankle or weight-bearing, and nonweight-bearing for the right knee and right ankle.

The final sentence of 38 C.F.R. § 4.59 provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  Therefore, to be adequate for rating purposes, an examination of the joints must, whenever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the August 2015 and May 2016 examination reports do not include results for active, passive, weight-bearing, and nonweight-bearing range-of-motion testing or a statement to the effect that such testing was not possible or is unnecessary in this case.  Therefore, those examinations are not adequate for rating purposes, and the case must be remanded so that the Veteran may be provided another examination to assess the current nature and severity of his service-connected thoracolumbar spine, right knee, and right ankle disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected cervical spine, thoracolumbar spine, right knee, and left knee disabilities.  The examination should include all tests and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to that disability.  The record and a copy of this remand must be made available to the examiner.

The examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the cervical spine, thoracolumbar spine, right knee, and right ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

To ensure that the information requested herein is obtained, the examination results for the cervical spine should be recorded using VA Form 21-0960M-13, May 2013, Neck (Cervical Spine) Conditions Disability Benefits Questionnaire (DBQ); the examination results for the thoracolumbar spine should be recorded using VA Form 21-0960M-14, May 2013, Back (Thoracolumbar Spine) Conditions DBQ; the examination results for the right knee should be recorded using VA Form 21-0960M-9, May 2013, Knee and Lower Leg Conditions DBQ; and the examination results for the right ankle should be recorded using VA Form 21-0960M-2, May 2013, Ankle Conditions DBQ.  In the alternative, any other forms or DBQs may be used to record the examination results as long as they provide all of the same information as "Section V - Pain" found in VA Form 21-0960M-13, May 2013; VA Form 21-0960M-14, May 2013; Form 21-0960M-9, May 2013; and Form 21-0960M-2, May 2013.

In recording the ranges of motion for the Veteran's cervical spine, thoracolumbar spine, right knee, and right ankle, the examiner should note whether upon repetitive motion there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected cervical spine, thoracolumbar spine, right knee, and right ankle disabilities.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the service-connected cervical spine, thoracolumbar spine, right knee, and right ankle disabilities.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.  If it is not feasible to determine, even by estimation, the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.

In providing opinions as to the Veteran's additional functional loss on repetitive use over time and during flare-ups, the examiner must note that VA regulations and guidelines anticipate that examiners will offer opinions as to additional functional loss on repetitive use over time and during flare-ups based on estimates derived from information procured from relevant sources, including lay statements from the Veteran.  An examiner must do all that reasonably should be done to become informed before concluding that an opinion cannot be provided without resorting to speculation.  This includes ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding additional functional loss on repetitive use over time and during flare-ups by alternative means.

The examiner should also provide findings relevant to the scar associated with the Veteran's service-connected right ankle disability.

The examiner must provide a complete rationale for any opinion expressed.

2.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether higher initial ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


